                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                    Plaintiff,
v.                                                                    Case No.:
                                                                      1:21−cv−00135
                                                                      Honorable Sharon
                                                                      Johnson Coleman
Clearview AI, Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 21, 2021:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Video motion
hearing held on 5/21/2021. Oral motion by plaintiffs for leave to file amended complaint
by 5/25/2021 is granted. Counsel is to file the amended complaint on the lead case docket,
21−cv−00135, and designate to which case it applies to in their pleading. Defendant
Macy's, Inc. has until 6/8/2021 to let the Court know if they will move forward with their
motion to dismiss [56] or if it will be withdrawn. Oral arguments held as to plaintiffs'
emergency motion to convert their pending motion for preliminary injunction into a
motion for temporary restraining order and preliminary injunction [69]. The matter is
taken under advisement. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
